DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 09/14/2022 that the new amendments with respect to claims 1, 12, would overcome Fan and Chaven. The rejection with respect to Fan and Chaven with respect to independent claims 1, 12 have been withdrawn. 
The applicant argues the amendments with respect to claims 1, 12 would overcome prior art Feezor since the vent holes would not allow for direct contact between the soft tissue deposited in the axial cavity and the bone in which the screw is deposited. However it is to be noted the soft tissue is not, and cannot be positively claimed since the inventive entity is a screw (for claim 1) and system (for claim 12) and the soft tissue is not claimed to be a graft. The vent holes can allow bone ingrowth which will allow the soft tissue in the axial cavity to contact bone structure when the screw is implanted in the bone. Further prior art Steiner provides evidence of such. The rejection of Feezor as modified by Steiner is maintained below. 
The applicant further argues that Chavan would not be able to read on claim 15 since the peg/screw 10 would not provide any space for the soft tissue to be deposited. However, claim 15 does not claim the different states of implantation, cannot claim the soft tissue, as well as how the peg will urge the soft tissue towards the window, i.e. the peg longitudinal is inserted within the cavity to laterally urge the soft tissue positioned therein towards the window. The examiner maintains that depending on how, and the extent the peg is inserted into the cavity, the peg can urge any given soft tissue towards the window. See prior art in section 12 as evidence of soft tissue positioned within similar windows/cavities and being urged towards the window. 
New rejections with respect to Stone, and Morgan in view of Kim have been made below. Further limitations with respect to the size of window and further structure/function of the peg can help to overcome the prior art of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0306711 to Stone. 
As to claim 1, Stone discloses an intraosseous screw for deposit into a bone structure and retaining a soft tissue therein (paragraph 29), comprising a body (300, at least in figure 14, where further embodiments such as figure 7 can be applicable as well) defining a longitudinal axial cavity (320,306) for receiving the soft tissue (the sleeve 312 can be applicable to what a soft tissue could be positioned within the anchor) and a window (the window as seen in figure 14, where chamber 323 is located, and where the suture extends out of) for permitting the soft tissue to directly contact the bone structure while the soft tissue is deposited within the axial cavity and the intraosseous screw is deposited in the bone structure (figure 14, soft tissue that can be placed within the cavity and can contact the bone through the window since the window is large enough for a soft tissue to be positioned and have access to bone), the body including an open proximal end (figure 14) providing entry into the axial cavity, a closed distal end (figure 14), and an exterior surface including threading (313, paragraph 52) for engaging the bone structure; and a retention member (the aperture as seen as 324, figure 14) positioned within the axial cavity below the window (figure 14), the retention member at least partially defining an opening configured to permit passage of a suture (310) connected to the soft tissue therethrough (figure 14, paragraph 51). Since the claim in a device claim the soft tissue is not positively claimed. The collapsible sleeve can be interpreted to be where a soft tissue could be positioned with the suture 310 attached to and extending to the retention member at the bottom of the aperture 306 where reference number 324 is located. Further the window as seen in in figure 14 can be similar to that as seen in figure 7, where the window is seen to allow access to the bone.  
As to claim 3, Stone discloses at least a portion of an interior surface of the body is configured to mate with a driver (paragraph 54, “drive surfaces”) for depositing the intraosseous screw into the bone structure.
As to claim 6, Stone discloses the retention member extends from a base of the axial cavity towards the proximal end (figure 14). 
As to claim 7, Stone discloses the retention member is defined by the body (figure 14) .
Claims 15, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2019/0343507 to Chavan.
As to claim 15, Chavan discloses a system for associating a soft tissue with a bone structure, comprising: an intraosseous screw (32), the intraosseous screw including a body (10) defining a longitudinal axial cavity for receiving the soft tissue and a window (the window as seen in figure 1a-c, 3a, alternatively the window as seen in figure 6a-e) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity (the window can permit soft tissue to be placed within the window and can contact the bone as it extends therethrough, see prior art below in section 12 as evidence), the body including an open proximal end (the open proximal opening as seen in figure 1a,3a) providing entry into the axial cavity, a distal end (12), and an exterior surface including threading (17) for engaging the bone structure, and a retention member (33) positioned within the axial cavity below the window (figure 3a), the retention member at least partially defining an opening (33, figure 2a) configured to permit passage of a suture connected to the soft tissue therethrough; and a peg (11) configured for insertion into the axial cavity, the peg being shaped such that, when the soft tissue is deposited within the axial cavity and the peg is inserted into the axial cavity, the peg urges the soft tissue towards the window (figure 1a,b, the peg will urge a soft tissue in the axial cavity towards the window as seen in figure 1b as the compression member is inserted into the anchor). The claims are directed to a system for associating a soft tissue with a bone structure, where the structure that is positively claimed is the screw which has a body, a retention member, and a peg. Soft tissue is not claimed and would not be able to be claimed unless stated to be a graft. Therefore the device has be to capable of the soft tissue interaction. Further, how the peg is configured to urge the graft is not claimed. Without further limitations with respect to  cavity/window itself, the peg, the soft tissue being a graft and how it would be “deposited” in the cavity, Chavan would read on the claim limitations.
As to claim 16, Chavan disclose the peg includes an elongate body (39) and a head (40, paragraph 29) extending perpendicular to the body (the top of the proximal end has a face that extends perpendicular to the body the second end can extend perpendicular to as seen in figure 3a), and wherein an interior surface of the body defines a recess (36) within the axial cavity for receiving an outer edge of the head (paragraph 37, the threads of the recess and receive and edge/the thread of the head). The claim does not state the head or edge extends laterally beyond the diameter of the body. Therefore the proximal end 40 can read on the head. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2015/0272567 to Feezor in view of U.S. Patent publication 2003/0171811 to Steiner.
As to claim 1, Feezor discloses an intraosseous screw for deposit into a bone structure and retaining a soft tissue therein, comprising a body (102, at least in  figure 8, used with distal tip 200 of figure 20, paragraph 124) defining a longitudinal axial cavity (116) for receiving the soft tissue and a window (the most proximal  vent hole 132, paragraph 89, figure 1, 8) for permitting the soft tissue to directly contact the bone structure while the soft tissue is deposited within the axial cavity and the intraosseous screw is deposited in the bone structure (soft tissue that can be placed within the cavity can contact the bone through the windows through tissue ingrowth over time), the body including an open proximal end (104) providing entry into the axial cavity, a closed distal end (208 can comprise the closed end, figure 20, alternatively the distal end embodiment of figure 26 can read on the closed end usable with the embodiments of figure 8), and an exterior surface including threading (114, paragraph 75) for engaging the bone structure; and a retention member (300, figure 20) positioned within the axial cavity below the window (figure 20, 8, the ring 304 will be positioned below the proximal-most vent hole), the retention member at least partially defining an opening (302, paragraph 106) configured to permit passage of a suture connected to the soft tissue therethrough (paragraph 106). Since the claim is a device claim with the inventive entity of the screw, the windows are capable of permitting the soft tissue to contact bone structure based on bone tissue ingrowth. The vent holes can allow the soft tissue to directly contact the bone structure when the body is deposited in the bone structure overtime. Of note: multiple embodiments of the suture exchange fitting can be used based on what the figure/embodiments highlights to be able to read on the claims where the embodiments are usable together. 
If, however it would not be known to one of ordinary skill in the art that the vent holes can allow for tissue ingrowth that will allow contact between the bone and tendons, Steiner teaches a similar device (bone soft tissue assemblies, abstract) having similar holes (138, figure 17, paragraph 55) that allows for bone ingrowth which will allow for faster healing. The vent holes of Feezor can be used as holes which will allow for bone ingrowth as taught by Steiner which will allow the direct contact of the soft tissue and bone. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the holes of Feezor allow for direct contact of the bone and soft tissue over time based on tissue ingrowth as taught by Steiner in order for faster healing.
As to claim 3, with the device of Feezor and Steiner above, Feezor discloses at least a portion of an interior surface of the body is configured to mate with a driver (paragraph 88, via 134) for depositing the intraosseous screw into the bone structure.
As to claim 4, with the device of Feezor and Steiner above, Feezor discloses the interior surface includes a first portion (134) configured to mate with a driver for depositing the interosseous screw into the bone structure (paragraph 88), and second portion (distal portion of cavity as seen in figure 6) defining a circumferential shelf surround the retention member (figure 6,8).
As to claim 5, with the device of Feezor and Steiner above, Feezor discloses the interior surface is configured to mate with a hexagonally shaped shaft of the driver (paragraph 88).
As to claim 6, with the device of Feezor and Steiner above, Feezor discloses the retention member extends from a base of the axial cavity towards the proximal end (figure 8, 20). The ring of figure 20 will extend from a base of the cavity defined by the distal tip. 
As to claim 11, with the device of Feezor and Steiner above, Feezor discloses a secondary retention member (150, figure 17) to which the suture can be tied after passing through the opening. The rings 150 can be a second retention member that the suture can be tied to after the suture passes through 304.  
As to claim 12, Feezor discloses a system for associating a soft tissue with a bone structure, comprising: an intraosseous screw (100), the intraosseous screw including a body (102) defining a longitudinal axial cavity (116) for receiving the soft tissue and a window (proximal most 132) for permitting the soft tissue to directly contact the bone structure while deposited within the axial cavity and the intraosseous screw is deposited in the bone structure (the vent holes can allow for ingrowth and healing over time that will allow the soft tissue to directly contact the bone structure), the body including an open proximal end (104) providing entry into the axial cavity, a closed distal end (208 can comprise the closed end, figure 20, alternatively the distal end embodiment of figure 26 can read on the closed end usable with the embodiments of figure 8), and an exterior surface including threading (114) for engaging the bone structure, and a retention member (300) positioned within the axial cavity below the window (the retention member of 300 will be positioned below the proximal most vent hole 132 as seen in figure 8), the retention member at least partially defining an opening (304); and a passing suture (110, figure 36) for guiding a suture connected to the soft tissue through the opening, the passing suture having a first end and a second end and extending through the opening (paragraph 154-156, the suture 110, can be used to guide a suture), such that the first end and the second end are each positioned outside of the axial cavity (figure 37). The vent holes can allow the soft tissue to directly contact the bone structure when the body is deposited in the bone structure overtime. 
If, however it would not be known to one of ordinary skill in the art that the vent holes can allow for tissue ingrowth that will allow contact between the bone and tendons, Steiner teaches a similar device (bone soft tissue assemblies, abstract) having similar holes (138, figure 17, paragraph 55) that allows for bone ingrowth which will allow for faster healing. The vent holes of Feezor can be used as holes which will allow for bone ingrowth as taught by Steiner which will allow the direct contact of the soft tissue and bone. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the holes of Feezor allow for direct contact of the bone and soft tissue over time as taught by Steiner in order for faster healing.
Claims 1, 3-5, 8, 10, are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2002/0052630 to Morgan in view of U.S. Patent Publication 2002/0007182 to Kim.
As to claim 1, Morgan discloses an intraosseous screw for deposit into a bone structure and retaining a soft tissue therein, comprising a body (12,figure 2) defining a longitudinal axial cavity (24) for receiving the soft tissue, the body including an open proximal end (figure 1,2) providing entry into the axial cavity, a closed distal end (22), and an exterior surface including threading (18, paragraph 31) for engaging the bone structure; and a retention member (38, figure 4, alternatively the embodiments of figure 6-8 for dependent claims ) positioned within the axial cavity (figure 4), the retention member at least partially defining an opening (figure 4) configured to permit passage of a suture connected to the soft tissue therethrough (paragraph 35), but is silent about the cavity having a window for permitting the soft tissue to directly contact the bone structure while the soft tissue is deposited within the axial cavity and the intraosseous screw is deposited in the bone structure. Morgan does disclose soft tissue is positioned with respect to the body, as well as the retention element below the tendon (figure 4), but no window.
Kim teaches a similar device (system for securing tendon, abstract) having a body (120), an axial cavity with a window (124, figure 21, paragraph 21,22) permitting the soft tissue to directly contact the bone structure while the soft tissue is deposited within the axial cavity and the intraosseous screw is deposited in the bone structure for the purpose of allowing tendons to be initially secured to the body. Further the retention element of Morgan will be below the window of Kim. The windows of Kim can be used at the proximal end of the device of Morgan to help secure the tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the window of Kim in the body of Morgan in order for allowing tendons to be initially secured to the body.
As to claim 3, with the device of Morgan and Kim above, Morgan discloses at least a portion of an interior surface of the body is configured to mate with a driver (20, figure 1, paragraph 31) for depositing the intraosseous screw into the bone structure.
As to claim 4, with the device of Morgan and Kim above, Morgan discloses the interior surface includes a first portion (20) configured to mate with a driver for depositing the interosseous screw into the bone structure (paragraph 31), and second portion (54, figure 6) defining a circumferential shelf surround the retention member (figure 6).
As to claim 5, with the device of Morgan and Kim above, Morgan discloses the interior surface is configured to mate with a hexagonally shaped shaft of the driver (paragraph 31).
As to claim 8, with the device of Morgan and Kim above, Morgan discloses an interior surface of the body defines a recess (50,52), within the axial cavity receives a peg (32) configured for insertion into the axial cavity, the recess residing along a first plane substantially perpendicular to a second plane along which the axial cavity extends (figure 6).
As to claim 10, with the device of Morgan and Kim above, Kim further teaches a width of the window is equal to approximately one-fourth to one-half of a circumference of the body (figure 21).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0306711 to Stone in view of U.S. Patent publication 2003/0065390 to Justin.
As to claim 10, Stone discloses the device above but is silent that a width of the window is equal to approximately one-fourth to one-half of a circumference of the body. The window of Stone seems to extend across close to a fourth of the circumference as seen in figure 9, but the specific range is not disclosed. The width can allow for more space for an entity to be positioned within. 
Justin teaches a similar device (tissue graft taxation system, abstract) having a width of a window (23, figure 2a) equal approximately one-fourth to one-half of a circumference of the body for the purpose of allowing grafts to be snugly positioned therein (paragraph 21). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the width of the window of Stone be approximately one-fourth to one-half of a circumference of the body as taught by Justin in order for allowing grafts (or a given entity) to be snugly positioned therein. 
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0272567 to Feezor in view of U.S. Patent Publication 2003/0171811 to Steiner and in view of U.S. Patent Publication 2019/0343507 to Chavan.
As to claim 13, Feezor as modified by Steiner discloses the assembly above but is silent about the driver. 
 Chavan teaches a similar device (anchor assembly, abstract) having a driver (15, 16) for depositing the intraosseous screw into the bone structure, the driver including a cannulated shaft (15, paragraph 33, figure 3a-d) at least partially deposited within the axial cavity (paragraph 33) for the purpose of using known alternative instruments to effectively deliver a screw into tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the driver of Chavan with the system of Feezor and Steiner in order for using known alternative instruments to effectively deliver a screw into tissue.
As to claim 14, with the device of Feezor, Steiner, and Chavan above, Chavan further teaches the passing suture extends through the cannulated shaft, such that the passing suture can be wound around a handle of the driver to prevent the shaft and the intraosseous screw from disassociating therewith (figure 3d). The suture is capable of wounding around handle 11. See previous prior art below in section 13 in the office action filed 06/14/2022 as further evidence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,151,104 to Kenna, U.S. Patent 5,632,748 to Beck, 5,766,250 to Chervitz, U.S. Patent 5,984,966 to Kiema , U.S. Patent 6,162,234 to Freedland, U.S. Patent Publication 2007/0203498 to Gerber, U.S. Patent 9,662,107 to Stone all disclose similar devices capable of reading on or rendering obvious the claims of record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771